DETAILED ACTION
Allowable Subject Matter
Claims 34-53 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “a frame position control system comprising: a first position sensor device configured to generate measurement data relating to the position of the frame, a first pressure controller configured to control a pressure in a pressure chamber of the first pneumatic support in response to receiving based on the measurement data from generated by the first position sensor device, a pressure differential sensor device configured to generate measurement data relating to a difference between the pressure in the pressure chamber of the first pneumatic support and a pressure in a pressure chamber of the second pneumatic support, and a second pressure controller configured to control the pressure in the pressure chamber of the second pneumatic support in response to receiving based on the measurement data generated by from the pressure differential sensor device” as recited in claims 34 and 50 and “the first pneumatic support being connected to the first frame at a first support location, a second frame, wherein the second frame is different from the first frame reference, the second frame being supported on the first frame by a second frame support, a second frame position measurement system configured to generate measurement data relating to a position of the second frame relative to the first frame, and a first frame position control system configured to receive the measurement data generated by the second frame position measurement system and to control the actuator of the first pneumatic support based on the basis of the measurement data,” as recited in claims 42 and 51. Claims 35-41 and 43-47 depend therefrom. Claims 48, 49, 52, and 53 remain allowed for the reasons provided in the Office Action mailed on 06/16/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882